Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 103 as obvious over Bookbinder et al. (US 20130224492 A1) and further in view of Gomez et al. (US 20160251262 A1).
Regarding claims 1-3, Bookbinder discloses a method of preparing a glass with a reinforced layer comprising;
Looking at a broad Example of Bookbinder, Bookbinder discloses
Corresponding to Step A of claim 1: A first step [0051]: providing a glass, such as that prepared in [0050], for a time period  -corresponding to claimed (T1),  in a molten salt bath.  This step yields a reinforced layer -corresponding to claimed (L1),   in a surface of the glass.
Corresponding to Step B of claim 1: Bookbinder fails to disclose the exact parameters of thermal processing recited in claim 1 of thermally processing said glass of Step A to a temperature Th including 530 degrees Celsius for a time period th of 120 minutes
Bookbinder does disclose a step B, or second step, of thermally processing said glass of Step A to a temperature Th including 500 degrees Celsius for a time period th of 90 minutes 
Bookbinder states the choice of heat treatment temperature and time depends on the rate of stress relaxation and rate of diffusion of a particular glass, said heat treatment is to promote the diffusion of the ions deeper [0052].  
Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. Absence of criticality will be discussed further in response to arguments below

Bookbinder discloses the claimed invention except for the exact temperature and time of Step B in claim 1.  Since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to optimize the time and temperature of the thermal processing for promoting the diffusion of the ions deeper efficiently (stress and relaxation of the glass) as taught by Bookbinder [0052].

 	Bookbinder discloses an alkali aluminosilicate glass with overlapping ranges of composition of the present invention, thus the temperature of the heat treatment would be expected to overlap the claimed ranges or obvious to optimize as discussed above.  This inherently causes the dilution of the distribution of ions in claim 1, (see [0032]-[0043] of Bookbinder for suitable compositions of glass known in the invention of Bookbinder which overlap with at least [0040]- further limited in present claim 5 of the present application).
Bookbinder discloses the first ion exchange treatment resulting in a reinforced layer extending into the interior by greater than 3 microns, for example 44 microns  (See at least Fig 5, [0051]).
Bookbinder fails to disclose a second ion exchange of 430 degrees Celsius for 1 hour as required by present Step C of claim 1.
Bookbinder discloses a second salt bath [0055]-[0056], corresponding to Step C of claim 1, for 1 hour and 410 degrees Celsius [0055] or 1 hour and 450 degrees Celsius, thus integrating the new ions from the second salt bath into the heat treated glass.
As depicted below for ease, Bookbinder discloses a heat treatment time (one skilled in the art would be motivated to optimize as discussed above).

    PNG
    media_image1.png
    63
    382
    media_image1.png
    Greyscale

As stated above, Bookbinder fails to disclose a second ion exchange of the precise time and temperature of 430 degrees Celsius for 1 hour as required by present Step C of claim 1.
Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality commensurate in scope with the claims. Absence of criticality will be discussed further in response to arguments below

Bookbinder discloses the claimed invention except for the exact temperature and time of Step C in claim 1.  Since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same or similar properties and further being motivated to discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to optimize the time and temperature of the second ion exchange to control the diffusion of the existing surface ions deeper due to stress and relaxation of the glass and allow “new” ions to exchange at the surface to control compressive stresses as discussed by Bookbinder comparisons of the second ion exchange [0053]-[0054].
Bookbinder does not disclose preheating prior to the first ion exchange or rinsing/cooling after the first ion exchange step.
In an analogous art of subsequent ion exchange treatments for alkali alumino silicate glass Gomez discloses the glass to be preheated to prevent thermal shock prior to the first ion exchange, allowing the glass to cool after the first ion exchange and rinsing with water to remove any residual dried salt from the ion exchange and optionally annealing, or thermal treating between ion exchange treatments [0036].
One of ordinary skill in the art would be motivated to include these known steps in the art to avoid thermal shock and remove dried salt as taught by Gomez.
The refractive index trends decrease non-linearly from the surface to the interior as required by claim 1 (See fig 3, 5-9).
Bookbinder does not explicitly state;
a maximum value of the refractive index presents at an outermost surface of the
glass, and a difference between the maximum value and the refractive index of the
glass is not higher than 0.1.

The fictive temperature limitations and the inflection point and gradient limitations of claim 1, are resulting properties and not active steps.
MPEP 2112.01 states when the same products or substantially same process exists there is a prima facie case of either anticipation or obviousness that the product produced has the same properties, furthermore the motivation to optimize the time and temperature of the thermal processing and second ion-exchange as discussed above would lead one skilled in the art to the claimed refractive index and compressive stress curve.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties  the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F.Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art

Alternatively, it would be obvious to one of ordinary skill in the art to repeat steps B and C to diffuse ions further into glass and as motivated by causing further ion exchange dues to the relaxation of the glass causing ions to diffuse as discussed above regarding claim 1 to achieve the desired compressive stress.
Regarding claim 5, both Bookbinder and Gomez disclose alkali aluminosilicate glasses with overlapping  ranges of present claim 5, see at least the discussion of claim 1 above.

Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive.
Applicant’s arguments appear to focus on the time and temperature of the Step B, or the thermal treatment subsequent the first ion exchange of step A, in reference to the time and temperature of the second ion-exchange of Step C as stated in the claims as T2Xt2<Thx(th/2).  
This argument alone is not persuasive because there is sufficient reason to optimize the temperatures and time periods of Steps B and C disclosed in Bookbinder as discussed above which would yield the relationship of as T2Xt2<Thx(th/2).  There is no preemptive determination prior to any steps of the temperatures and time to fulfill the equation in Claim 1 or the specification, rather claim 1 states this relationship exists and Bookbinder provides sufficient motivation for optimization of these times and temperatures. Applicants arguments regarding Bookbinder as applied in the previous rejection relying on second ion exchange steps in [0053] are moot in view of the current rejection.
Regarding the arguments of refractive index and compressive stress curve limitations of claim 1, Applicant has not provided sufficient support that these properties would not exist from the teachings of Bookbinder, and specifically including the motivation to optimize the time and temperatures described by Bookbinder.  Bookbinder discloses overlapping glass compositions, with the present specification, as indicated above, two ion exchange processes with a thermal treatment in between for the same reason as the present application.
The burden for meeting unexpected results or showing criticality commensurate in scope with the claims is really high.  Currently claim 1 has support for the temperature and times in steps B and C of claim 1 from a single example on page 9. However; the specification indicates that the refractive index and compressive stress curve limitations currently listed in claim 1.  
Applicant’s properties of the refractive index and compressive stress curve are not listed as active steps of the method, but rather resulting properties from the active steps of the method of claim 1.  These properties are indicated as results of a Steps A-C on pages 6-7 and a molten salt bath from 350-550 degrees Celsius (see specification page 8; lines 1-2) See present specification page 8:

    PNG
    media_image2.png
    332
    656
    media_image2.png
    Greyscale

The specification of the present application does not require the currently claimed ranges to yield the properties Applicant is relying on for patentability.  Applicant has not shown the criticality of these temperature and times of claim 1.
MPEP 716.02(d) recites:
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)
The showing of unexpected results in response to the present rejects must be distinguished over the entirety of the range, wherein Applicant has already provided support for the so called unexpected results over a different range in the specification (included above) sufficient additional evidence must be provided to distinguish the present claims from the prior art and motivation for tuning the temperature and times.
MPEP 716.02(d) further states:
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960)
	In response to Applicant’s argument against Gomez that Gomez discloses a different ion-exchange process than the present application, this would not deter a skilled artisan from being motivated to pre-heat the glass prior to ion-exchange to prevent a skilled artisan from recognizing the teaching of Gomez to preheat glass as motivated to pre-vent thermal shock upon immersion to a heated ion exchange bath (Gomez [0036] as cited).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741